Citation Nr: 1801050	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-21 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medications used to treat service-connected disabilities.

3.  Entitlement to an earlier effective date for the assignment of a 30 percent disability rating for migraines, to include whether there was clear and unmistakable error (CUE) in the 2006 rating decision that granted service-connection for migraines and assigned a noncompensable rating. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, Virginia, respectively.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

In an August 2013 written statement, the Veteran specified that she only wished to continue appeals on the issues of service connection for bilateral hearing loss, tinnitus, and GERD, and for entitlement to an earlier effective date for the assignment of an increased disability rating for migraines.  In a June 2015 written statement, the Veteran withdrew her claim of entitlement to service connection for bilateral hearing loss.  Thus, these issues are not in appellate status and will not be addressed further here.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, her tinnitus disability is etiologically related to her period of active service.

2.  In a July 2006 rating decision, the RO granted service connection for migraines with a noncompensable disability rating; the Veteran did not appeal the rating and the decision became final.

3.  In a March 2011 rating decision, the RO granted an increased disability rating of 30 percent for migraines, effective September 11, 2009, based on the date the evidence showed a worsening of her disability.

4.  There was no formal or informal claim for an increased rating prior to the January 2008 claim but, resolving all doubt in the Veteran's favor, the evidence of record shows that it is factually ascertainable that the Veteran's migraines were 30 percent disabling as of January 17, 2008, the date the Veteran filed her claim for an increased rating. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

2.  The July 2006 rating decision granting service connection migraines with a noncompensable disability rating was not clearly and unmistakably erroneous.  
38 U.S.C. § 5109A (2014); 38 C.F.R. § 3.105 (2017).

3.  The criteria for an effective date of January 17, 2008, for the grant of a 30 percent disability rating for migraines have been met.  38 U.S.C. § 5110 (2017); 
38 C.F.R. § 3.400, 4.124a, Diagnostic Code 8100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the service connection issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

As to the claim of CUE, the Board notes that an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to this matter.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process."); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Therefore, further discussion of the VCAA is not warranted with respect to this matter.

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

The Board also concludes VA's duty to assist has been satisfied.  With respect to the claim for an earlier effective date, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claims depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102 (2017).

The Veteran contends that her tinnitus disability had its onset in service, due to hazardous noise exposure from the supervision of and participation in several shooting ranges.  She asserts that she was given inadequate hearing protection and sometimes none at all.  See January 2008 Claim.

In an April 2009 statement, the Veteran asserted that she heard constant ringing in her ears.  She stated that she had worked in office environments prior to service and she had no family history of hearing-related problems. 

In an April 2011 statement, the Veteran stated that, despite her military occupational specialty (MOS) in finance, she had participated in the firing of several weapons at several ranges as a rear detachment non-commissioned officer (NCO).  She had been stationed at three of the leading stations for deployments and combat training. 

In an August 2013 statement, the Veteran stated that she was not aware of tinnitus as a hearing condition until after separation from service.  She asserted that she had spent seven years at rapid deploying duty stations and was always at the range, which had damaged her hearing over time.  The Veteran again noted that she had worked in office environments her whole life. 

In the September 2017 Board hearing, the Veteran testified that although her MOS was that of a financial management technician, she was responsible for range duties due to her stationing at three high-deployment bases.  As an instructor, she was given hearing protection, but she had to remove the hearing protection frequently to communicate with soldiers.  The Veteran noticed ringing while she was in service, but wasn't diagnosed with tinnitus until a few years later during an audiological examination.
 
The first element of service connection is medical evidence of a current disability. Here, the evidence of record includes diagnoses of tinnitus.  See October 2009 VA Treatment Record and August 2013 Private Treatment Record.  As such, the first element of Shedden has been met. 

The second element for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran has consistently reported that she experienced ringing in her ears during and since service.  The Veteran is competent to give evidence about what she experienced, including being exposed to consistent hazardous noise from shooting ranges, as this exposure is subject to lay observation.  Furthermore, her claimed exposure to hazardous noise is consistent with continuous weapons trainings and working as an NCO instructor in the ranges.  The Veteran has been consistent in her statements that this is the acoustic trauma that she sustained.  See Layna v. Brown, 6 Vet. App. 465 (1994); Andrea v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Thus, the second element of Shedden has been met. 

The third element for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  The Veteran is competent to testify as to observable symptoms such as ringing in her ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  As shown above, the Veteran has been consistent in her lay statements and statements to medical clinicians that she normally worked in office environments, that she first experienced ringing in her ears while in service after exposure to hazardous noise from gun ranges, and that this ringing has continued since then.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds her assertions of ringing in the ears dating back to service to be credible and therefore, the third element of Shedden has been met.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2017).

III.  CUE and Earlier Effective Date

By way of history, the Veteran filed a claim of service connection for migraines in March 2006.  A July 2006 rating decision granted service connection with a noncompensable disability rating, effective March 11, 2006 (the day after separation from service).  The Veteran was notified of the July 2006 decision.  She did not appeal the decision within one year of its issuance and new and material evidence was not received within a year of that decision.  Therefore, the July 2006 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

In January 2008, the Veteran filed a claim for a compensable disability rating for her service-connected migraines.  A June 2009 rating decision denied an increase, to which the Veteran timely appealed.  A May 2010 rating decision granted an increased rating to 10 percent, effective September 11, 2009, the date the evidence showed a worsening of her migraine condition.  In response to the May 2010 rating decision, the Veteran submitted a claim for an earlier effective date for her migraines and claimed that CUE had been made in the July 2006 rating decision, for reasons discussed below.  A March 2011 rating decision denied the Veteran's earlier effective date claim, finding no evidence of CUE, and increased her disability rating for migraines to 30 percent, effective September 11, 2009.

The Veteran contends that there is clear and unmistakable error in the July 2006 rating decision that granted her service connection for migraines and assigned a noncompensable disability rating.  She maintains that she has always suffered from prostrating attacks of migraine pain, which are shown in her service treatment records, and that her VA treatment records were not properly notated with details of her symptoms.  She further contends that the effective date of the assignment of a 30 percent disability rating should be earlier than September 11, 2009.

Essentially, the Veteran is seeking a compensable initial disability rating, specifically 30 percent, for her migraine disability and an earlier effective date than September 11, 2009, for an increased disability rating.  The Board notes that the Veteran asserts that she is entitled to a 50 percent disability rating effective "2008/2009;" however, that matter has not been certified to the Board, and as such, the Board will not accept jurisdiction over it at this time. 

Although related, the Board will address the issues of CUE and entitlement to an earlier effective date separately. 

      CUE

As noted above, the Veteran asserts that there was CUE in the July 2006 rating decision that granted service connection for migraines and assigned a noncompensable disability rating.  She did not appeal the decision, and does not now assert that she did.  Thus, it is considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 3.105 (2017).

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo, 6 Vet. App. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The relevant laws and regulations that were in effect at the time of the July 2006 rating decision are essentially the same as those in effect now.  Under the law and regulations in effect at the time of July 2006 rating decision, disability evaluations were determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 
 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  If two ratings were potentially applicable, the higher rating was to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating was to be assigned.  38 C.F.R. § 4.7.

The Veteran believes there is CUE in the July 2006 rating decision.  See Veteran's June 2010 Statement.  In an April 2010 statement, the Veteran asserted that she should have been evaluated with a 30 percent disability rating since April 2006.  She noted that her service treatment records revealed multiple medical visits for her migraines, as she visited the doctor for her migraines more than any other disability.  In an August 2013 statement, the Veteran stated that she had been prescribed bed rest for her migraines while in service since 2001, but noted that her service treatment records did not explicitly detail the bed rest.  She questioned how the RO could conclude that the evidence did not show prostrating attacks.  The Veteran further asserted that a computed tomography (CT) scan of her head was ordered while in the Army and was evidence of the severity of her migraines at the time.  She further noted that her VA treatment records should have revealed continuous treatment from 2006, but she had discovered that the Nashville VA medical center (VAMC) had done a poor job of recordkeeping.  The Veteran stated that her primary care provider at Nashville VAMC did not detail her migraine complaints adequately, otherwise prostrating attacks would have been shown by the record.  Further, in rendering their decision, the Veteran believed the RO failed to consider her mental health treatment records from service which contained information regarding her migraines.  

In viewing the evidence of record at the time of the July 2006 rating decision in conjunction with the pertinent laws and regulations in effect at that time, the Board finds that there was a basis for awarding a noncompensable disability rating.  In reference to the mental health treatment records that the Veteran has maintained were not considered in her 2006 evaluation; the Veteran's assertion that these records were overlooked is not "undebatable," as they were listed as evidence available at the time of the decision, and after review of the contents of the treatment records, the Board finds that even if the RO had not considered these records, this error is not of the sort that "had it not been made, would have manifestly changed the outcome at the time it was made."

Further, other arguments advanced by the Veteran, such as the conclusions reached or how thoroughly the record was reviewed, relate to how the evidence of record at the time was weighed or evaluated, which by law are not allegations of CUE.  See 38 C.F.R. § 20.1403(d) (2017); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Clear and unmistakable error is not the misinterpretation of facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In this regard, the Board finds that the Veteran's assertions that there was CUE in the July 2006 rating decision is merely a disagreement with the weighing of the evidence and the factual determinations the RO reached, and the law provides that a mere disagreement as to how the facts were weighed or evaluated by the RO cannot constitute CUE.  38 C.F.R. § 20.1403(d).  

In this case, the Veteran and her representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  

The Board is sympathetic to the arguments submitted by the Veteran supporting her CUE claim.  However, the Veteran's arguments do not support a finding of CUE in the July 2006 rating decision.  As such, these cannot be used to support legal entitlement to the benefit sought on appeal. 

Therefore, the Board finds that the July 2006 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the July 2006 rating decision that awarded a noncompensable disability rating for migraines.  Hence, the criteria have not been met for reversing or revising the prior decision on the basis of CUE.

      Earlier Effective Date

As discussed above, the Veteran is essentially seeking an earlier effective date than September 11, 2009 for the assignment of a 30 percent disability rating for her service-connected migraines. 

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2017).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (b) (2017).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; and a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

As noted above, in January 2008, the Veteran filed a claim for an increased evaluation for her service-connected migraines and a June 2009 rating decision continued a noncompensable rating.  The Veteran timely appealed and in a May 2010 rating decision, the RO granted a 10 percent disability rating, effective September 11, 2009.  The RO explained that September 11, 2009 was the earliest date the evidence of record showed a definite increase in the severity of the Veteran's migraines.  In June 2010, the Veteran filed a claim for an earlier effective date and a subsequent March 2011 rating decision granted an increased rating of 30 percent, effective September 11, 2009. 

Based upon complete review of the evidence on file, and for the reasons and bases expressed immediately below, the Board finds that the Veteran is entitled to an effective date of January 17, 2008 for the assignment of a 30 percent disability rating for her migraines. 

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the date of receipt of the formal claim was January 17, 2008.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  Although VA medical records dated prior to that time were of record, they did not indicate a worsening of the Veteran's migraine disability.  Accordingly, the date of claim is January 17, 2008.

Reviewing the evidence of record for the pertinent period prior to September 11, 2009, in her January 2008 claim for an increased rating for her migraines, the Veteran stated that she had been prescribed different medications for her migraines, none of which worked.  She reported that she believed her migraines had worsened, as her new job required her to use a computer all day which aggravated her vision.  The Veteran stated she suffered from a migraine every day and only a headache if she was lucky.

VA treatment records from June and August 2008 noted that the Veteran's migraines were not relieved by beta blockers and Fiorinal, but had actually worsened with them. 

The Veteran was afforded a VA examination for her migraines in June 2009.  The Veteran reported that in the last 12 months, she experienced weekly headaches that lasted one to two days.  Less than half of these headaches were prostrating. 

The Board finds that the June 2009 VA examination demonstrates that the Veteran suffered from migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  More so, the Board has also considered the Veteran's statements that describe the severity, frequency, and duration of her migraines.  The Veteran is competent to describe her observations and experiences and the Board finds that her statements are credible.  In this case, the Board finds that information contained in the Veteran's lay statements support a 30 percent disability rating for migraines from January 17, 2008.  

Although objective evidence of worsening was not shown until the June 2009 VA examination, the Board finds that the Veteran's statements in the January 17, 2008 claim for an increased rating constitutes competent lay evidence of worsening, thereby showing entitlement to the increased rating.  Thus, under the general rule, the proper effective date is the later of January 17, 2008, the date of claim, and January 17, 2008, the date of worsening.  Accordingly, under the general rule, an effective date of January 17, 2008 is warranted.

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that January 17, 2008 is the date that it was factually ascertainable that the Veteran's migraines met the criteria for a 30 percent disability rating.


ORDER

Entitlement to service connection for a tinnitus disability is granted.

The July 2006 RO decision that granted entitlement to service connection for migraines with a noncompensable disability rating should not be revised or reversed on the basis of CUE.

An effective date of January 17, 2008, but no earlier, for the grant of a 30 percent disability rating for migraines is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

The Veteran is seeking service connection for GERD.  Specifically, she contends that she had suffered from heartburn during service and has since been diagnosed with GERD.  Further, the Veteran asserts that her GERD has been caused or aggravated by the medications she takes for other service-connected disabilities.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

Although the Veteran's contentions that she suffered from heartburn while in service are not supported by service treatment records, the Board finds her accounts of regularly experiencing heartburn symptoms and self-medicating with Pepto-Bismol and Tums to be competent and credible.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).

Further, the Board notes that service and post-service treatment records support the Veteran's assertions that medications she is taking for other service-connected disabilities could have caused or aggravated her GERD.  An August 2001 service treatment noted that Fioricet, given to the Veteran for her headaches, caused a burning in her stomach.  A June 2008 VA treatment record noted that the Veteran's headaches and GERD were worse on beta blockers and Fiorinal.  In an August 2013 private treatment record, the Veteran was diagnosed with GERD and instructed to avoid nonsteroidal anti-inflammatory drugs (NSAIDs).  In January 2016, a VA treatment record noted that the Veteran suffered from esophagitis from taking Ibuprofen for her headaches.  An August 2017 VA treatment record noted that Ibuprofen taken for her service-connected wrist disability was making her GERD worse.  In September 2017, an informational document on GERD contained in treatment records noted that some medications might contribute to GERD. 

As there is no medical opinion of record, and in light of the Veteran's accepted contentions of symptoms while in service, her current diagnosis of GERD, and evidence suggesting that her GERD might be caused or aggravated by medications taken for service-connected disabilities, the Board finds a VA examination is required to determine the nature and etiology of her GERD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination to assess the etiology of her currently diagnosed GERD.  The electronic file, including a copy of this REMAND, must be made available to and be reviewed by the examiner.  The examiner should be asked to respond to the following:

(a)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD began during or was otherwise caused by her active service.  Please explain why or why not.

In rendering the requested opinion, the examiner is asked to specifically address the Veteran's competent and credible assertions that she experienced symptoms of heartburn during service and self-medicated with Pepto-Bismol and Tums.

(b)  If the Veteran's GERD is not directly related to service, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is caused by the medications used to treat the Veteran's service-connected disabilities.  Please explain why or why not.

(c)  If not caused by the medications prescribed to treat the Veteran's service-connected disabilities, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was permanently worsened beyond normal progression (aggravated) by medications used to treat the Veteran's service-connected disabilities.  Please explain why or why not.  

If the examiner finds that the Veteran's GERD was aggravated by medications used to treat the Veteran's service-connected disabilities, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


